

117 S2770 IS: To require the Secretary of State to designate the Taliban as a foreign terrorist organization.
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2770IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Secretary of State to designate the Taliban as a foreign terrorist organization.1.Designation of the Taliban as a foreign terrorist organizationThe Secretary of State shall designate the Taliban as a foreign terrorist organization in accordance with section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).